Title: James Kirke Paulding to James Madison, 11 December 1829
From: Paulding, James Kirke
To: Madison, James


                        
                            
                                Dear & Honoured Sir;
                            
                            
                                
                                    Newyork
                                
                                11th. Decr 1829
                            
                        
                         
                        I have just finished reading over for the Second time, the words of wisdom, experience, and moderation, to
                            which if circumstances would have permitted, I would have been a listener at Richmond. As it is, I cannot refrain from
                            expressing my thanks and my respectfull admiration; my thanks for the lessons of wisdom & virtue I have often
                            gathered both from Your precepts and example; & my admiration of that disinterested Patriotism, which has led You
                            to sacrifice those comforts, and that calm uniformity of life, so dear to age, to the good of the Commonwealth. May the
                            Commonwealth be wise enough to avail itself of the sacrifice!
                        From some of my friends who have returned from Richmond I heard with a Satisfaction I beg you to believe
                            sincere, that you still carried your age & honours, erect & unimpaired; and that the happy cheerfulness,
                            which has often given me such pleasure, has not deserted You. May such be the case for Years; for appearances seem to
                            indicate, that the race of the Saints will end with the grand & lofty excitements which called them forth in the
                            days of trial & exertions. I know You will pardon me for sometimes intruding myself on Your notice; and I have no
                            fear that you will ascribe it to any other motive than a Sincere, & gratefull respect & affection for Your
                            person & character & Kindness to me. I equally remember the unaffected goodness & Mrs Madison, and beg
                            of You to present to her my most respectfull good wishes. I am Dear & honoured Sir Your faithful friend &
                            Servt
                        
                            
                                J K Paulding
                            Sec of the [ ]
                        
                    